        Case 4:20-po-05016-JTJ Document 13 Filed 09/15/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-05016-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7353039
       vs.                                 Location Code: M13

  PATRICK R. DONOVAN,                      ORDER

              Defendant.


      Upon unopposed request of the United States, and for good cause shown, IT

IS ORDERED that the defendant may appear telephonically at his change of plea

hearing scheduled for September 17, 2020 at 9:00 a.m. (Mountain Time). The

defendant shall call the Clerk of Court’s Office at 406-727-1922, to provide a valid

telephone number for the Court to call the defendant for his initial appearance.

      DATED this 15th day of September, 2020.
